Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146616 & (53)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ATTORNEY GENERAL,                                                                                      David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 146616
                                                                   COA: 306685
                                                                   Ingham CC: 11-000538-CZ
  CIVIL SERVICE COMMISSION and
  STATE PERSONNEL DIRECTOR,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 8, 2013 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2013                         _________________________________________
         t0430                                                                Clerk